Citation Nr: 1727838	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), denying service connection for degenerative disc disease, thoracolumbar spine.

In August 2016, under a joint motion for remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2015 decision denying service connection for a lumbar spine disability (back).  In November 2016 the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In March 2011 the Veteran filed a claim for service connection for a "lower back injury/chronic pain."  In addition to general statements, in statements made in October 2011, March 2015, April 2015, the Veteran claims specifically that he injured his back when he fell off a truck in 1978 while in service.  His service treatment records are replete with documentation that the Veteran experienced lower back pain and was treated for same from October 1978 to January 1979.  X-rays showed mild scoliosis but the spine otherwise was normal.

The Veteran claims that his lower back pain has been continuous since service.  In April 2015, the Veteran claimed that he sought medical attention for his back pain after service but one of those doctors has since died and the records are not available.  In February 2012, a medical provider stated that although the Veteran's medical records had been destroyed pursuant to a seven-year destruction policy the Veteran had been treated for aggravation of low back pain between 1985 and 1990.

In October 2011 the Veteran was afforded a VA examination during which lumbar degenerative disc disease was diagnosed.  In May 2015 the Board found the October 2011 VA medical opinion inadequate, and the matter was remanded to obtain an addendum medical opinion, which was provided in July 2015.  In November 2015 the Board denied the Veteran's claim but, under a joint motion for remand, that decision was vacated in August 2016.  The July 2015 VA medical opinion addendum was found inadequate for failing to comply with the remand directives, and the matter was remanded to the same examiner for a second addendum opinion.

Now, the Board finds the examiner's January 2017 medical opinion inadequate, again, for failing to comply with the Board's November 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("A remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."); see also   D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (stating that medical opinions must be adequate to allow judicial review); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (setting out six elements for determining probative value of a medical opinion).

In the January 2017 VA medical opinion the examiner concluded, without any stated basis for calling into question their credibility, that the Veteran's statements to VA and to healthcare providers "do not prove chronicity and continuity of this back problem."  The examiner stated that it was impossible to link any current complaint of back pain to the "acute symptoms of back pain in Nov 1978" without documentation of continuity after service.  In addressing the statement from the provider of care in the 1980s, the examiner opined, "Private records stating that he had been seen for 'aggravation' of back pain in more than 3-4 occasions between 1985-1990 do not prove that veteran has problems in his back since service.  These were likely work related events."  This speculation about work-related events is without any evidence and, therefore, the examiner's opinion is based on an inaccurate factual basis.  The examiner opined further, without explanation, that the Veteran feels that his back pain is related to his hip disorder.

Symptoms rather than treatment are the essence of any evidence of continuity of symptomatology, and the Board may not reject uncorroborated statements merely because contemporaneous medical evidence of complaints or treatment is absent.  Barr v. Nicholson, 21 Vet. App. 303, 308, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Veteran has consistently said that since service he has experienced chronic back pain.  The Veteran's statements about his symptoms are competent because only he knows what he feels and when.

Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Credibility can be impeached, however, by showing interest, bias, or inconsistent statements.  Caluza, 7 Vet. App. at 511.  Here, the Veteran has consistently stated to healthcare providers that he has had chronic back pain since service, and the Board finds those statements credible.  He has plausibly explained the lack of historic medical records being due to the death of one doctor and the routine destruction of records by another provider, the latter attested to by the provider.

After the Veteran fell at work in February 2007, in relationship to a workers compensation claim, his attorney arranged a consultation on his back with a neurosurgeon.  At the initial meeting in April 2007 the doctor noted the Veteran saying that his symptoms began suddenly at the time of his work accident.  Because the Veteran's statement in April 2007 was made in the context of litigation rather than to purely seek treatment, the Board finds this single statement not credible.  See   Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing the distinction between statements made for purpose of receiving treatment and those made for purpose of seeking compensation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2.  Obtain VA treatment records dated from January 17, 2017, to the present.  

3.  The AOJ should arrange for a VA medical opinion from preferably a new examiner.  The VA clinician asked to offer the opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any opinion and note this has been accomplished in the VA examination report.  The Board leaves it to the clinician's discretion whether the Veteran should be re-examined.

The examiner is advised that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any diagnoses of the lumbar spine, including degenerative disc disease, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's lumbar disability is causally related to any incident of service.

The term "as likely as not" does not mean "within the realm of medical possibility" but, rather, that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  



4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


